internal_revenue_service number release date index number ------------------------------- ------------------------------ -------------------------- --------------------------------- in re ------------------------------ ----------------------------------------- ----------------------- -------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-129966-03 date july legend - - -------------------------------------------------------- -------------------------------------------------------------- revocable_trust ----------------------------------------------------------- irrevocable_trust ----------------------------------------------------------- ----------------------------- trustee a ------------------------------------------- decedent ---------------- brother -------------------- sister --------------------- niece -------------------- grandniece ---------------- date ------------------ date ------------------- date ----------------------- date ------------------- m dollars ----------------- p dollars --------------- q dollars -------------- r dollars --------------- s dollars ----------------- t dollars ----------------- u dollars ----------------- v dollars real_property -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------- dear -------------- - - - - - - - - - - - - - - - - - - - plr-129966-03 this is in response to your letter dated date and prior correspondence requesting a ruling regarding the automatic allocation rules for generation-skipping transfers gst this letter responds to your request the facts and representations submitted are summarized as follows revocable_trust on date decedent created revocable_trust a revocable inter_vivos_trust article second of revocable_trust provides that during decedent’s life decedent would receive as much of the net_income and principal as he requested and any undistributed_income would be added to principal article third provides that upon decedent’s death the trust principal will be augmented by all property transferred to the trust as a result of decedent’s death and the net_income will be paid to sister during her life with the principal payable in the trustee’s discretion to or for the benefit of sister for her medical_expenses and necessities of life upon sister’s death two-thirds of the trust principal is to be distributed outright to niece the remaining one-third is to be distributed to grandniece who is niece’s daughter and decedent’s grandniece however if niece was not living at that time the entire principal is to be distributed to or for the benefit of grandniece and likewise if grandniece was not then living the entire principal is to be distributed outright to niece if either beneficiary is under the age of at the time of distribution the principal is to be held in trust for the benefit of that beneficiary and distributed outright when that beneficiary attains age further if either beneficiary dies before reaching age any principal and accrued income of that beneficiary’s trust is to be distributed to that beneficiary’s estate if not terminated earlier each beneficiary’s trust would terminate twenty years after the last to die of the decedent and his issue living on the date of his death irrevocable_trust on date decedent established irrevocable_trust article third of irrevocable_trust authorizes the trustee to make discretionary distributions of income and or principal to specified beneficiaries during decedent’s life the named beneficiaries of the discretionary distributions include sister niece grandniece and other nephews and grandnieces and grandnephews upon decedent’s death and after payment of certain pecuniary bequests provided for in decedent’s will that are not paid_by decedent’s personal representative the principal of irrevocable_trust is to be divided into two equal shares one share is to be distributed outright to brother and the other share is to be held in a separate trust administered under the terms of article fourth for the benefit of sister and others plr-129966-03 article fourth sets forth the terms of a separate trust for the benefit of sister and upon her death for the benefit of niece and grandniece the dispositive provisions in article fourth of irrevocable_trust for the benefit of sister niece and grandniece are identical to the dispositive provisions set forth above in article third of the revocable_trust article seventh provides that the trustee may divide any trust into two or more separate trusts so that the federal generation-skipping_transfer_tax inclusion_ratio for each trust shall be either zero or one you represent that prior to decedent’s death decedent had not allocated any gst_exemption during decedent’s lifetime with respect to any transfer decedent died testate on date survived by sister brother niece grandniece and other family members articles second and third of decedent’s will provide for bequests of real and personal_property to sister brother and niece in particular real_property is to pass to sister for life and then on sister’s death to niece if living if niece is not the living the property is to pass to revocable_trust article fourth provides for pecuniary bequests to niece decedent’s nephew and several of decedent’s grandnieces in particular the will provides for a pecuniary_bequest of s dollars to decedent’s grandnieces under article fifth of decedent’s will one-half of the residue of decedent’s estate is to pass to brother and the remaining one-half to revocable_trust if sister survived decedent by thirty days sister died on date more than thirty days after decedent’s date of death you have represented that there have been no additions constructive or otherwise to the revocable_trust the irrevocable_trust or to any trust created under the terms of those two trusts since decedent’s date of death you have also represented that during decedent’s life there were no transfers from irrevocable_trust to any grandniece or any other person who was a skip_person for purposes of the gst tax decedent’s estate filed a united_states estate and generation-skipping_transfer_tax return form_706 the value of decedent’s gross_estate as reported on decedent’s estate_tax_return was m dollars it is represented that the executor reported the irrevocable_trust as includible in decedent’s gross_estate for estate_tax purposes at a date of death value of p dollars real_property was reported as having a date of death value of q dollars personal_property to be distributed at the executor’s discretion to the estate beneficiaries was valued at r dollars revocable_trust was apparently unfunded at the time of death as noted above s dollars in pecuniary bequests passed to decedent’s grandnieces based on the submitted information the residue of decedent’s estate was t dollars one-half of which passed plr-129966-03 outright to brother and the remaining one-half u dollars passed to revocable_trust which amount constituted the only contribution to the trust decedent’s executor did not allocate any of decedent’s available gst_exemption on the form_706 it is represented that decedent’s entire gst_exemption was available for allocation at the time of his death you have requested that we rule that as a result of the automatic allocation of decedent’s gst_exemption as of the date of decedent’s death and based on the value of the assets included in decedent’s gross_estate as reported on decedent’s estate_tax_return none of the property included in decedent’s gross_estate for federal estate_tax purposes specifically the irrevocable_trust and the revocable_trust is subject_to the generation-skipping_transfer_tax law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under ' c a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person a skip_person is defined in sec_2613 as a natural_person assigned to a generation which is two or more generations below the generation assignment of the transferor or a_trust if either all the interests in such trust are held by skip persons or there is no person holding an interest in the trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under ' a the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in ' a is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to plr-129966-03 property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect on date provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under ' a once made shall be irrevocable sec_2632 provides that if any individual makes a direct_skip during his sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that the unused portion of an individual’s gst_exemption is that portion of such exemption that had not previously been allocated or treated as allocated by the individual which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- sec_2632 provides that any portion of an individual’s gst_exemption a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2642 provides that except as provided in ' f if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for estate_tax purposes except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor sec_26_2632-1 provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 or form 706na to the extent plr-129966-03 not otherwise allocated by the decedent’s executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for estate_tax purposes first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the estate_tax_value of the nonexempt_portion of the trust property or in the case of trusts that are not included in the gross_estate on the basis of the date of death value of the trust to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation of gst_exemption is irrevocable and an allocation made by the executor after the automatic allocation is made is ineffective sec_2654 provides that for gst purposes substantially separate and sec_26_2654-1 provides that if a single trust consists solely of sec_26_2654-1 provides that with respect to a separate share treated independent shares of different beneficiaries in a_trust shall be treated as separate trusts substantially separate and independent shares for different beneficiaries the share attributable to each beneficiary or group of beneficiaries is treated as a separate trust for gst purposes a portion of a_trust is not a separate share unless such share exists from and at all times after the creation of the trust for purposes of this paragraph a_trust is treated as created at the date of death of the grantor if the trust is includible in its entirety in the grantor’s gross_estate for estate_tax purposes see sec_26_2654-1 example sec_3 and regarding the treatment of trust distributions as separate shares as a separate trust under sec_26_2654-1 or an individual’s gst_exemption is allocated to the separate trust allocate any gst_exemption to any inter_vivos transfers and that at the time of decedent’s death his available gst_exemption was dollar_figure it is also represented that prior to decedent’s death no distributions had been made from irrevocable_trust to any grandniece of decedent or any other person who was a skip_person for gst tax purposes with respect to decedent based on the representations regarding the fair_market_value as of the date of decedent’s death of irrevocable_trust and the other assets reported as includible in decedent’s gross_estate for federal estate_tax purposes we conclude that pursuant to the automatic allocation rules contained in sec_2632 gst_exemption was automatically allocated as follows s dollars was automatically allocated to pecuniary bequests passing to decedent’s grandnieces q dollars was automatically allocated to real_property u dollars was allocated to property passing to revocable_trust one- as discussed above it is represented that prior to his death decedent did not plr-129966-03 half the residuary_estate and finally v dollars one half the date of death value of irrevocable_trust was automatically allocated to irrevocable_trust reflecting that the other one-half of the value of the irrevocable_trust passed to decedent’s brother on decedent’s death based on the representations the aggregate of these amounts did not exceed dollar_figure accordingly we conclude that sufficient gst_exemption was allocated pursuant to the automatic allocation rules contained in sec_2632 such that revocable_trust and irrevocable_trust will have inclusion ratios of zero for purposes of sec_2642 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik chief branch passthroughs and special industries enclosures cc copy for sec_6110 purposes copy of this letter
